Case 1:15-cv-02272-RBW Document 50 Filed 03/11/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

MATI GILL,
Plaintiff, Case No. 15-cv-2272 (RBW)
-against-
ISLAMIC REPUBLIC OF IRAN,
Defendant.
KELLI D. HAKE et al.,
Plaintiff, Case No. 17-cv-114 (TJK)

-against-

BANK MARKAZI JOMHOURI ISLAMI
IRAN, et al.

Defendants.

 

PROTECTIVE AGREEMENT AND ORDER

IT IS HEREBY STIPULATED AND AGREED by and among Plaintiff Mati Gill
(“Gill”) and Plaintiffs Kelli D. Hake et al. (collectively, “Plaintiffs”) and non-party HSBC Bank
USA N.A. (the “Bank’”) by and through their respective undersigned counsel, as follows:

1, This Protective Agreement and Order applies to “Confidential Information,” as
defined below, that the Bank produces or otherwise discloses to Plaintiffs in response to non-party
subpoenas that Plaintiffs have served on the Bank in both the Gill and Hake actions (the

“Subpoenas”).
Case 1:15-cv-02272-RBW Document 50 Filed 03/11/19 Page 2 of 7

2. The term “Confidential Information” as used in this Agreement means any record,
spreadsheet or other document produced by the Bank in response to these subpoenas that the Bank
designates or labels as “Confidential,” including any information recorded or contained within
such documents. For the avoidance of doubt, “Confidential Information” as used in this
Agreement shall not include information derived exclusively from any public source or through
discovery in another matter that is not subject to a protective order or confidentiality agreement,
regardless of whether such information is duplicative of the information contained in the
documents produced by the Bank.

3. Plaintiffs shall have this Protective Agreement and Order entered by the Court in
the Gill and Hake actions before the Bank’s Confidential Information is produced to Plaintiffs in
response to the Subpoenas.

4. Neither Plaintiffs nor their counsel shall use the Bank’s Confidential Information
for any purpose other than to pursue Plaintiffs’ claims against, or enforce their judgment against,
the defendant or defendants in the Gill and Hake actions, except as provided in [5 below. Neither
Plaintiffs nor their counsel may disclose the Bank’s Confidential Information in the litigations
entitled Freeman et al. v. HSBC Holdings PLC et al., No. 14-CV-6601 (DLI)(CLP), pending in
the United States District Court for the Eastern District of New York, and O'Sullivan et al. v.
Deutsche Bank AG et al., 17 Civ. 8709 (LTS)(GWG), pending in the United States District Court
for the Southern District of New York, or in any other proceeding, except as provided in J5 below.

5. Plaintiffs may use or disclose the Bank’s Confidential Information in any
proceeding other than Hake and Gill (including in Freeman or any other proceeding) only (a) if

the Confidential Information is disclosed to Plaintiffs by a source other than the Bank without

 

(11 Neither Plaintiffs nor their counsel are connected to or affiliated with the O'Sullivan et al. v. Deutsche Bank
plaintiffs or counsel.
Case 1:15-cv-02272-RBW Document 50 Filed 03/11/19 Page 3 of 7

violating this Agreement and Order, and disclosure by Plaintiffs would not violate any other
confidentiality obligation or (b) with the Bank’s consent or, if such consent is withheld, pursuant
to a court order granting a motion for relief from this Agreement and Order or otherwise permitting
or ordering disclosure of the Confidential Information. Any motion filed by Plaintiffs pursuant to
this subparagraph (b) shall be made on notice to the Bank and filed in the Southern or Eastern
District of New York pursuant to J 14 below. This agreement is without prejudice to Plaintiffs’
right to request these documents from the Bank in another action by subpoena or other discovery
device. Notwithstanding anything else to the contrary, the Bank does not waive any objections it
may seek to make to any future document requests or subpoenas.

6. Confidential Information may be used in connection with discovery proceedings in
the Gill and Hake actions and as evidence in any application, motion, hearing, trial or other
proceeding in either of those actions.

7. Once Confidential Information is produced by the Bank to Plaintiffs, it may be
disclosed, summarized or otherwise communicated, in whole or in part, only to the following
persons, who may make use of such information only in connection with the Gill or Hake actions:

a. Counsel who represent parties in the Gill or Hake actions, and employees and
agents of such counsel who assist them in the preparation for or conduct of the
proceedings in either action;

b. Experts or consultants assisting counsel for the parties in the Gill or Hake
actions, but only after any such experts or consultants have signed the
agreement, annexed as Exhibit A, to be bound by this Protective Agreement
and Order, as set forth in J8 below;

c. Potential or anticipated witnesses, and their counsel, in the Gill or Hake actions,
but only after any such witnesses have signed the agreement, annexed as Exhibit

A, to be bound by this Protective Agreement and Order, as set forth in {8 below;

d. The courts in the Gill or Hake actions;
Case 1:15-cv-02272-RBW Document 50 Filed 03/11/19 Page 4 of 7

e. Court reporters employed in connection with the Gill or Hake actions; and

f. Any person who may be examined as a witness at trial in the Gill or Hake
actions concerning any Confidential Information.

8. Before counsel may show or disclose Confidential Information to any witness,
expert or consultant, except at trial, that witness, expert or consultant shall be provided with a copy
of this Protective Agreement and Order and must sign the agreement, annexed as Exhibit A, to be
bound by Protective Agreement and Order. Any disclosure of Confidential Information to
witnesses, experts or consultants must be useful or necessary, in the opinion of counsel, for the
conduct of the proceedings in the Gill or Hake actions.

9. The inadvertent disclosure by the Bank of information subject to a claim of
attomey-client privilege, attorney work-product or similar ground on which disclosure of such
information should not have been made, shall not be construed as a waiver of such claim. Nor
shall this Protective Agreement and Order be construed as requiring the Bank, or any branch or
subsidiary thereof, to commit any act that would violate any domestic, federal, state or local law,
or any law of a foreign jurisdiction. The inadvertent disclosure in violation of any such law shall
not be considered a waiver thereof.

10. Plaintiffs and the Bank further recognize that the obligations embodied herein shall
apply only to the Confidential Information produced by the Bank, and shall not apply to
information derived exclusively from other sources, including information already in the public
domain, or information already known to counsel of the Plaintiffs or Plaintiffs, consultants or
experts, or information obtained from a third party not under any obligation of confidentiality to
the Bank regarding the information. If Plaintiffs believe any Confidential Information produced

by the Bank should no longer be designated as “Confidential” in light of such information,
Case 1:15-cv-02272-RBW Document 50 Filed 03/11/19 Page 5 of 7

Plaintiffs may request that the Bank withdraw its “Confidential” designation. In the event of an
impasse, Plaintiffs may challenge the “Confidential” designation in a motion on notice to the Bank.
Such motion shall be filed in the Southern District of New York pursuant to 14 below.

11. Any Confidential Information filed or otherwise submitted in any court proceeding
in the Gill or Hake actions shall be filed under seal unless the Bank expressly waives that
requirement in writing. Absent such a waiver, any person filing, submitting or otherwise using
Confidential Information in any proceeding in Gill or Hake shall make a reasonable effort to
prevent the Confidential Information from becoming part of the public record, including but not
limited to seeking an order permanently excluding any Confidential Information used in the
proceeding from the public record.

12. The obligations under this Protective Agreement and Order shall survive the
termination of the Gill and Hake actions and shall continue to bind Plaintiffs, the Bank and any
persons to whom Confidential Information is disclosed pursuant to this Protective Agreement and
Order.

13. This Protective Agreement and Order may be signed by counsel in counterparts,
which shall have the same force and effect as if all signatures appeared on one document. Email
or facsimile copies of signatures shall also have the same force and effect as original signatures.

14. This Protective Agreement and Order shall be governed by, and construed in
accordance with, the law of the State of New York. Any action or proceeding related in any way
to this Protective Agreement and Order shall be brought in and resolved by the United States
District Courts for the Southern or the Eastern District of New York. The parties hereby
irrevocably and unconditionally waive trial by jury in any such action or proceeding or the right

to contest personal jurisdiction or venue in the Southern or Eastern District of New York.
Case 1:15-cv-02272-RBW Document 50 Filed 03/11/19 Page 6 of 7

Dated: February 15, 2019

OSEN LLC A i

By:
Gerard Filitti
2 University Plaza, Suite 402
Hackensack, NJ
(201) 265-6400

gfilitti(@osenlaw,com
Attorneys for Mati Gill and Hake Plaintiffs

fel Kats

0
GGIE B. WALTON, USDJ

MAYER BROWN LLP

By:
Robert W. Hamburg “——
1221 Avenue of the Americas
New York, NY 10020

(212) 506-2297

rhambu erbrown.c
Counsel for HSBC Bank USA N.A.

PHILLIPS AYTLE abe ide
we Ze

Sea C.McPhee ~~

One Canalside

Buffalo, NY 14203

(716) 504-5749
smophee@phillipslytle.com
Counsel for HSBC Bank USA N.A.

 

SO ORDERED;

 

TIMOTHY J. KELLY, USDJ
Case 1:15-cv-02272-RBW Document 50 Filed 03/11/19 Page 7 of 7

EXHIBIT A TO PROTECTIVE AGREEMENT AND ORDER

 

AGREEMENT TO BE BOUND BY PROTECTIVE AGREEMENT AND ORDER

I, , under penalty of perjury under the
laws of the United States of America state as follows.

My residence address is:

 

 

My current employer is:

 

 

My business address is:

 

 

My business telephone is:

 

I have read and understand in its entirety the Protective Agreement and Order that was
issued by the United States District Court for the District of Columbia in the cases of Mati Gill v.
Islamic Republic of Iran, Case No. 15-cv-02272 (RBW), and Hake et al. v. Islamic Republic of
Iran, Case No. 17-cv-114 (TJK).

I agree to comply with and to be bound by all the terms of this Protective Agreement and
Order, and I understand and acknowledge that failure to so comply could expose me to sanctions
and punishment in the nature of contempt of court, money damages, interim or final injunctive
relief and/or such other relief that the Court deems appropriate. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this Protective Agreement
and Order to any person or entity except in strict compliance with its provisions.

Date:

City and State (or Country) where sworn and signed:

 

Printed name:

Signature:

 
